UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09067 Kirr, Marbach Partners Funds, Inc. (Exact name of registrant as specified in charter) 621 Washington Street, Columbus, IN 47201 (Address of principal executive offices) (Zip code) Kirr, Marbach & Company, LLC, 621 Washington Street, Columbus, IN 47201 (Name and address of agent for service) (812) 376-9444 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period:March 31, 2014 Item 1. Report to Stockholders. Kirr, Marbach Partners Value Fund Semi-Annual Report March 31, 2014 www.kmpartnersfunds.com KIRR, MARBACH PARTNERS VALUE FUND “Games are won by players who focus on the playing field—not by those whose eyes are glued to the scoreboard.If you can enjoy Saturdays and Sundays without looking at stock prices, give it a try on weekdays.” —Warren Buffett May 5, 2014 Dear Fellow Shareholders: The U.S. equity market, as represented by the Russell 3000 and S&P 500,continued to perform strongly in the six-month period ending March 31, 2014.Value Fund slightly underperformed its benchmarks for the same period, all of which can be traced to trailing the benchmarks slightly during the torrid last calendar quarter of 2014 (ending December 31, 2013).We think it is good news stocks were able to withstand the beginning of the Federal Reserve’s “tapering” ofits emergency program of quantitative easing, some softer economic data early in 2014 and geopolitical upheaval abroad. In addition, we made some good news of our own.For the second consecutive year, we are proud to let you know Value Fund won a prestigious Best Fund Award from Lipper—a Thomson Reuters company, an independent mutual fund research and rating service.Value Fund won the 2014 Lipper Best Multi-Cap Core Fund Award out of 581 funds for the 5-year period ended November 30, 2013 based on risk-adjusted performance.Value Fund previously won the 2013 Lipper Best Multi-Cap Core Fund Award out of 647 funds for the 3-year period ended November 30, 2012 based on risk-adjusted performance.We believe receiving a Lipper Best Fund Award for two years in a row validates we can compete on an investment performance basis with the biggest and best firms in our industry.Further, we are invested alongside you and glad our “slow and steady” approach won this “race” for our investors. Periods ending Value Fund(1) Russell 3000(2) S&P 500(3) March 31, 2014(4) Total Return Index Index 6-months % % % One-year % % % Two-years % % % Three-years % % % Five-years % % % Ten-years % % % Since Inception (December 31, 1998) % % % The Fund’s Gross Expense Ratio and Net Expense Ratio were 1.54% and 1.45% respectively, according to the Prospectus dated January 28, 2014.Until February 28, 2015, the Adviser has contractually agreed to waive its management fee and/or reimburse the Fund’s other expenses.Investment performance reflects waivers in effect.In the absence of such waivers, total return would be reduced. Performance data quoted represents past performance; past performance is no guarantee of future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-800-870-8039.The fund imposes a 1.00% redemption fee on shares held less than 30 days.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. The performance data quoted assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 1 KIRR, MARBACH PARTNERS VALUE FUND The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market.This Index cannot be invested in directly. The S&P 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks.This Index cannot be invested in directly. One-year, Two-years, Three-years, Five-years, Ten-years and Since Inception returns are Average Annualized Returns. The Stock Market U.S. stocks experienced some harrowing moments in January and early February.As mentioned above, some data on the U.S. economy was softer than investors had expected, perhaps due in part to the severe winter weather.Similarly, concerns about Federal Reserve policy resurfaced as new Chair Janet Yellen took the reins from Ben Bernanke.It seems lately there is always an overseas crisis. Indeed, just as the Eurozone crisis faded into memory, Russia reminded us the world remains a dangerous place. Similarly, the U.S. stock market reminded investors lulled by a strong 2012 and 2013 it can still quickly turn vicious.The Dow Jones Industrial Average plunged 326 points on February 3, which left it down 7.3% for the year-to-date.U.S. stocks had not suffered a correction (10% decline) since 2011, so many investors were shaken.As shown in the Crandall, Pierce graph, since 1944 stocks have endured a bear market (20% decline) or correction every 2 years, on average.Thus, a correction is neither a rare occurrence nor something to be overly fearful of.When the talking heads on TV and headlines have you feeling down, try Warren Buffett’s suggestion! Speaking of Buffett’s 2013 Berkshire Hathaway shareholder letter, he told the tale of two investments he was able to make decades ago, at what turned out to be ridiculously low prices, in the wake of the bursting of the bubbles in farmland and commercial real estate.He said: “There is one major difference between my two small investments and an investment in stocks.Stocks provide you minute-to-minute valuations for your holdings whereas I have yet to see a quotation for either my farm or the New York real estate. “It should be an enormous advantage for investors in stocks to have those wildly fluctuating valuations placed on their holdings—and for some investors, it is.After all, if a moody fellow with a farm bordering my property yelled out a price every day to me at which he would either buy my farm or sell his—and those prices varied widely over short periods of time depending on his mental state—how in the world could I be other than benefited by his erratic behavior?If his daily shout-out was ridiculously low, and I had some spare cash, I would buy his farm.If the number he yelled was absurdly high, I could either sell to him or just go on farming. “Owners of stocks, however, too often let the capricious and often irrational behavior of their fellow owners cause them to behave irrationally, as well.Because there is so much chatter about markets, the economy, interest rates, price behavior of stocks, etc., some investors believe it is important to listen to pundits—and, worse yet, important to consider acting upon their comments. “Those people who can sit quietly for decades when they own a farm or apartment house often become frenetic when they are exposed to a stream of stock quotations and accompanying commentators delivering an implied message of ‘Don’t just sit there, do something.’For these investors, liquidity is transformed from the unqualified benefit it should be to a curse. 2 KIRR, MARBACH PARTNERS VALUE FUND “A ‘flash crash’ or some other extreme market fluctuation can’t hurt an investor any more than an erratic and mouthy neighbor can hurt my farm investment.Indeed, tumbling markets can be helpful to the true investor if he has cash available when prices get far out of line with values.A climate of fear is your friend when investing; a euphoric world is your enemy. “During the extraordinary financial panic that occurred late in 2008, I never gave a thought to selling my farm or New York real estate, even though a severe recession was clearly brewing.And, if I had owned 100% of a solid business with good long-term prospects, it would have been foolish for me to even consider dumping it.So why would I have sold my stocks that were small participations in wonderful businesses?True, any one of them might eventually disappoint, but as a group they were certain to do well.Could anyone really believe the earth was going to swallow up the incredible productive assets and unlimited human ingenuity existing in America?” We have stated our belief the overall recovery from the Great Recession has broadened to the point where it should be much more sustainable and less susceptible to shocks.Additionally, we concentrate on analyzing companies and finding stocks selling at a discount to intrinsic value.This type of micro-analysis is the basis of value investing.Thus, we don’t spend a lot of time trying to forecast unknowable macro-factors, such as Federal Reserve policy changes or military invasions.Speaking of Federal Reserve policy, many investors feared the eventual winding-down of its emergency program of “quantitative easing.”These same investors wrongly believed stock prices had been propelled higher primarily due to Fed policy.We thought tapering would be a positive sign for the strength of the economy and good for stocks.In other words, investors should not “fear the taper.”The Federal Reserve has begun to reduce its monthly purchases of bonds by about $10 billion/month, which the equity and fixed income markets and economy appear to have taken in stride. Valuations are materially higher than at the once-in-a-lifetime levels of five years ago.Thus, in our opinion, the overall market can probably be characterized as “fairly valued” (but not overstretched). It is more difficult to find investment candidates with attractive risk/reward characteristics, but we continue to like what we own and remain fully invested. Percent Change in Top Ten Holdings from Book Cost (as of 3/31/2014) 1. Alliance Data Systems Corp. +270.4 % 6. NewMarket Corporation +115.2 % 2. Portfolio Recovery Associates, Inc. +207.2 % 7. Cognizant Technology Solutions +420.2 % 3. WABCO Holdings Inc. +454.5 % 8. Ascent Capital Group LLC. +208.2 % 4. LyondellBasell Industries NV +337.2 % 9. Canadian Pacific Railway LTD +409.7 % 5. NCR Corporation +136.4 % Rosetta Resources, Inc. +172.4 % Performance quoted represents past performance and is no guarantee of future results. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. 3 KIRR, MARBACH PARTNERS VALUE FUND Summary We’re pleased with our continuing national recognition, but at the same time truly humbled by the trust and confidence you place in us, each and every day, to allow us the privilege to manage your precious assets.Public recognition or not, we wouldn’t have a business without our fellow shareholders.We will continue to strive to earn your business. Regards, Mark D. Foster, CFA Mickey Kim, CFA President Vice-President, Treasurer and Secretary Value Fund invests in foreign securities, which involves greater volatility and political, economic and currency risks and differences in accounting methods.Value Fund may also invest in small- and medium-capitalization companies, which tend to have more limited liquidity and greater price volatility than large-capitalization companies. Past performance is not a guarantee of future results. Please refer to the Schedule of Investments for complete fund holdings information. The information provided herein represents the opinion of Value Fund’s investment adviser and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. A Lipper Fund Award is awarded to one fund in each Lipper classification for achieving the strongest trend of consistent risk-adjusted performance against its classification peers over a three-, five- or ten-year period.Although Lipper makes reasonable efforts to ensure the accuracy and reliability of the data contained herein, the accuracy is not guaranteed by Lipper.Users acknowledge that they have not relied upon any warranty, condition, guarantee, or representation made by Lipper.Any use of the data for analyzing, managing, or trading financial instruments is at the user’s own risk.This is not an offer to buy or sell securities.Lipper—a Thomson Reuters company is an independent mutual fund research and rating service. This material must be preceded or accompanied by a current Prospectus. Quasar Distributors, LLC is the Distributor for Value Fund. For further information about Value Fund and/or an account application, please call Matt Kirr at Value Fund at (812) 376-9444 or (800) 808-9444 or write to Value Fund at 621 Washington Street, Columbus, IN47202-1729. 4 KIRR, MARBACH PARTNERS VALUE FUND Value of $10,000 Investment (Unaudited) This chart assumes an initial investment of $10,000. Performance reflects fee waivers in effect. In the absence of fee waivers, total return would be reduced. Past performance is not predictive of future performance. Investment return and principal value will fluctuate, so that your shares, when redeemed maybe worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rate of Return (%) One Year Ended Five Years Ended Ten Years Ended Since Inception* to March 31, 2014 March 31, 2014 March 31, 2014 March 31, 2014 Kirr Marbach Partners Value Fund 23.96% 29.22% 8.37% 8.40% Russell 3000 Index** 22.61% 21.93% 7.86% 5.37% S&P 500 Index*** 21.86% 21.16% 7.42% 4.72% * December 31, 1998 ** The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market. This Index cannot be invested in directly. *** The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 5 KIRR, MARBACH PARTNERS VALUE FUND Expense Example – March 31, 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2013 – March 31, 2014). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a transaction fee equal to 1.00% of the net amount of the redemption if you redeem your shares within 30 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 10/1/13 3/31/14 10/1/13 – 3/31/14(1) Actual Hypothetical (5% return before expenses) 1,000.00 1,017.70 Expenses are equal to the Fund’s annualized expense ratio after expense reimbursement of 1.45% multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. The annualized expense ratio prior to expense reimbursement was 1.46%. 6 KIRR, MARBACH PARTNERS VALUE FUND Allocation of Portfolio Net Assets March 31, 2014 (Unaudited) Top Ten Equity Holdings as of March 31, 2014 (Unaudited) (% of net assets) Alliance Data Systems Corp. % Portfolio Recovery Associates, Inc. % WABCO Holdings, Inc. % LyondellBasell Industries NV – Class A % NCR Corp. % NewMarket Corp. % Cognizant Technology Solutions Corp. – Class A % Ascent Capital Group, Inc. – Class A % Canadian Pacific Railway Ltd. % Rosetta Resources, Inc. % 7 KIRR, MARBACH PARTNERS VALUE FUND Schedule of Investments March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 97.8% Basic Materials – 11.3% Innospec, Inc. $ LyondellBasell Industries NV – Class A NewMarket Corp. Taminco Corp.* Communications – 14.4% ARRIS Group, Inc.* Knowles Corp.* Liberty Media Corp. – Class A* NeuStar, Inc. – Class A* News Corporation – Class A* Time Warner Cable, Inc. – Class A Tribune Co.* Consumer Cyclical – 8.4% AMC Entertainment Holdings, Inc. – Class A* American Airlines Group, Inc.* AutoZone, Inc.* Dollar Tree, Inc.* Pier 1 Imports, Inc. Consumer Non Cyclical – 12.1% Alere, Inc.* Alliance Data Systems Corp.* Ascent Capital Group, Inc. – Class A* Covidien PLC Energy – 4.2% EPL Oil & Gas, Inc.* Rosetta Resources, Inc.* Financial – 10.5% American International Group, Inc. ING U.S., Inc. Markel Corp.* Portfolio Recovery Associates, Inc.* Industrial – 18.6% Canadian Pacific Railway Ltd. EMCOR Group, Inc. EnerSys KBR, Inc. MasTec, Inc.* Titan International, Inc. Tyco International Ltd. WABCO Holdings, Inc.* Technology – 18.3% Cognizant Technology Solutions Corp. – Class A* eBay, Inc.* Liquidity Services, Inc.* NCR Corp.* Open Text Corp.* Oracle Corp. Tessera Technologies, Inc. Yahoo! Inc.* TOTAL COMMON STOCKS (Cost $36,141,703) SHORT-TERM INVESTMENT – 2.3% Fidelity Institutional Money Market Portfolio, 0.05%** TOTAL SHORT-TERM INVESTMENT (Cost $1,740,447) Total Investments (Cost $37,882,150) – 100.1% Other Assets and Liabilities, Net (0.1)% ) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. ** Rate in effect as of March 31, 2014. See Notes to the Financial Statements 8 KIRR, MARBACH PARTNERS VALUE FUND Statement of Assets and Liabilities March 31, 2014 (Unaudited) ASSETS: Investments, at current value (cost $37,882,150) $ Receivable for Fund shares sold Prepaid expenses Dividends receivable Interest receivable 67 Total Assets LIABILITIES: Payable to Adviser Accrued expenses Payable for capital shares redeemed Accrued distribution fees Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital Stock $ Undistributed net investment loss ) Undistributed net realized loss on investments ) Net unrealized appreciation on investments Total Net Assets $ Shares outstanding (500,000,000 shares of $0.01 par value authorized) Net asset value and offering price per share(1) $ A redemption fee of 1.00% is assessed against shares redeemed within 30 days of purchase. Statement of Operations Six Months Ended March 31, 2014 (Unaudited) INVESTMENT INCOME: Dividend income (net of withholding of $3,119) $ Interest income Total Investment Income EXPENSES: Investment Adviser fees Distribution fees Legal fees Administration fees Transfer agent fees Federal & state registration fees Fund accounting fees Audit fees Custody fees Directors fees Postage & printing fees Other Total expenses before reimbursement Less: Reimbursement from Investment Adviser ) Net Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gains on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 9 KIRR, MARBACH PARTNERS VALUE FUND Statement of Changes in Net Assets Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — — Payments for shares redeemed ) ) Redemption fees Net increase in net assets resulting from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed net investment loss of ($692,257) and ($387,211), respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares issued to holders in reinvestment of dividends — — Shares redeemed ) ) Net increase See Notes to the Financial Statements 10 KIRR, MARBACH PARTNERS VALUE FUND Financial Highlights For a Fund share outstanding throughout the period. March 31, 2014 Year Ended September 30, (Unaudited)(1) PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: Dividends from net investment income — ) — Dividends from net capital gains — Total distributions — ) — Paid in capital from redemption fees — Net asset value, end of period $ TOTAL RETURN % )% SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment income (loss) to average net assets: Before expense reimbursement )% )% )% )% )% % After expense reimbursement )% )% )% )% )% % Portfolio turnover rate 7
